Per Curiam.
The motion for further extension of time for preparation of bill of exceptions is sustained. In many cases of which this is one, on motion almost as a matter of course we have been extending due dates for filing of briefs and bills of exceptions. The number of cases pending on our docket is increasing rapidly. Yet our monthly call has on occasion been unfilled for lack of cases ready for submission. We therefore announce that, effective September 1, 1971, we will strictly enforce our rules relating to such extensions except under unusual circumstances. For example, the press, of any other business upon counsel or trial court reporter will be no ground for extension.
Effective September 1, 1971, Rule 7f, Revised Rules of the Supreme Court, 1967, is amended to read as follows: Where a bill of exceptions has been ordered according to law by the timely filing of a praecipe, and the court reporter fails to prepare and file the bill of exceptions with the clerk of the district court within the time fixed by Rule 7d, the Supreme Court may, on the motion of any party accompanied by a proper showing, grant additional time for the preparation and filing of the bill of exceptions under such conditions as the court may require. A request for extension must be made within the time originally prescribed or within an extension previously granted.